Case: 09-30093     Document: 00511089101          Page: 1    Date Filed: 04/22/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            April 22, 2010
                                     No. 09-30093
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

NATHANIEL SINGLETON,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 2:07-CR-20102-1


Before BENAVIDES, PRADO and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        A jury found Nathaniel Singleton guilty of being a felon in possession of
a firearm (Count One), possession with intent to distribute approximately 39.25
grams of cocaine (Count Two), and possession of a firearm during a drug
trafficking crime (Count Three), in violation of                 18 U.S.C. §§ 922 (g)(1)
& 924(c)(1)(A)(i) and 21 U.S.C. § 841(a)(1), after police recovered drugs,
paraphernalia, and a loaded handgun from his vehicle during a traffic stop. The
district court imposed concurrent 120-month prison terms for Counts One and

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30093    Document: 00511089101 Page: 2        Date Filed: 04/22/2010
                                 No. 09-30093

Two, along with a consecutive 60-month prison term for Count Three. The
district court also imposed a total of five years of supervised release. Singleton
appeals his conviction and sentence, contending that the district court erred in
overruling his motion to suppress the evidence because there was no probable
cause to prolong his detention.
      On appeal of the denial of a motion to suppress, we review factual findings
for clear error and legal conclusions on Fourth Amendment issues, including
determinations regarding reasonable suspicion and probable cause, de novo.
United States v. Zavala, 541 F.3d 562, 573-74 (5th Cir. 2008). “A factual finding
is not clearly erroneous as long as it is plausible in light of the record as a
whole.” United States v. Jacquinot, 258 F.3d 423, 427 (5th Cir. 2001). Evidence
is viewed in the light most favorable to the prevailing party. United States v.
Ibarra, 493 F.3d 526, 530 (5th Cir. 2007). All inferences are indulged in the
favor of the district court’s denial of the suppression motion. United States v.
Polk, 118 F.3d 286, 296 (5th Cir. 1997). Great deference is given to the district
court’s ability to observe the demeanor of the witnesses and judge credibility.
See United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005).
      When the purposes of a valid traffic stop have been completed and an
officer has either verified or dispelled his initial suspicions, the detention must
also end “unless there is additional reasonable suspicion supported by
articulable facts.” United States v. Estrada, 459 F.3d 627, 631 (5th Cir. 2006).
Reasonable suspicion to continue a traffic stop exists when the “detaining officer
can point to specific and articulable facts that, when taken together with
rational inferences from those facts, reasonably warrant the search and seizure.”
Id. We determine reasonableness by examining the totality of the circumstances
existing at the time of the stop. United States v. Brigham, 382 F.3d 500, 508
(5th Cir. 2004) (en banc). Moreover, in making a reasonableness determination,
we afford due weight to the factual inferences and deductions drawn by law



                                        2
   Case: 09-30093   Document: 00511089101 Page: 3        Date Filed: 04/22/2010
                                No. 09-30093

enforcement officers, which are based on their collective experience and
specialized training. Id. at 507.
      Testimony from the suppression hearing revealed that Corporal Audrey
Crawford conducted a legal stop, pursuant to Terry v. Ohio, 392 U.S. 1 (1968),
after witnessing Singleton commit a traffic violation. During the course of
checking Singleton’s license, registration, and insurance, Corporal Crawford
observed Singleton reaching under the driver’s seat. The officer asked Singleton
to stop and to place his hands in plain sight. Singleton refused and continued
to reach under the seat. Fearing that there may be a weapon in the vehicle,
Corporal Crawford then, lawfully, asked Singleton to step out of the vehicle. See
United States v. Ibarra-Sanchez, 199 F.3d 753, 761 (5th Cir. 1999) (noting that
once a vehicle has been lawfully stopped for a traffic violation, an officer may
order the driver out of the vehicle pending completion of the Terry stop).
      Corporal Crawford observed that, upon exiting the vehicle, Singleton
threw something out of the passenger side window. When asked what he had
thrown, Singleton implausibly denied having thrown anything.            Corporal
Crawford then escorted Singleton to the bumper of the vehicle where he
conducted an officer safety pat down search, which revealed $2800 in cash, and
continued to question Singleton on the item thrown out of the window. Mere
questioning is neither a search nor a seizure within the meaning of the Fourth
Amendment. See United States v. Shabazz, 993 F.2d 431, 436 (5th Cir. 1993).
      Other officers arrived on the scene within the minute and quickly located
a clear plastic baggie containing a white rock-like substance believed to be crack
cocaine. The baggie was discovered in the grassy area next to Singleton’s vehicle
in the general vicinity of where the item Corporal Crawford had seen Singleton
throw would have been expected to land. Singleton was then placed under
arrest, and the resulting search of his vehicle revealed another baggie containing
a white rock-like substance underneath the driver’s seat, a loaded handgun in
the center console, and other drug paraphernalia in the trunk. See United States

                                        3
   Case: 09-30093      Document: 00511089101 Page: 4        Date Filed: 04/22/2010
                                   No. 09-30093

v. Henry, 372 F.3d 714, 716 (5th Cir. 2004) (noting that contraband from the
trunk of the vehicle was properly seized because officer had articulable
reasonable suspicion of illegal activity throughout duration of traffic stop based
on the defendant’s nervousness, inability to provide basic information, and baggy
clothing in addition to the discovery of fake identification in the defendant’s
sock).
         Corporal Crawford was never able to verify his initial suspicions or resolve
the original purpose of the traffic stop, and throughout the stop, Singleton
continued to provide new, independent reasons to justify Corporal Crawford’s
reasonable suspicion to prolong the detention. Based on the totality of the
circumstances and the timing and sequence of events, the district court properly
concluded that Corporal Crawford had reasonable suspicion to detain Singleton
based on specific and articulable facts that developed during the stop. See
Estrada, 459 F.3d 627, 631; Brigham, 382 F.3d at 507-08. Accordingly, the
judgment is AFFIRMED.




                                           4